NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WAYNE PERRYMAN; SEAN                            No. 19-35129
PERRYMAN,
                                                D.C. No. 2:17-cv-00274-RSL
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

CITY OF SEATTLE POLICE
DEPARTMENT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Wayne Perryman and Sean Perryman appeal pro se from the district court’s

judgment dismissing their 42 U.S.C. § 1983 action alleging federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 12(b)(6). Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed plaintiffs’ action because plaintiffs

failed to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627
F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed,

a plaintiff must allege facts sufficient to state a plausible claim); Beck v. Upland,

527 F.3d 853, 864 (9th Cir. 2008) (a false arrest claim requires the absence of

probable cause); Monteiro v. Tempe Union High Sch. Dist., 158 F.3d 1022, 1026

(9th Cir. 1998) (§ 1983 equal protection claim must allege facts that are at least

susceptible to an inference of intentional discrimination).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Plaintiffs’ motions to supplement the record are denied.

      AFFIRMED.




                                           2                                      19-35129